                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                            5:17-cv-00029-RJC

BRUCE H. HONEYCUTT,                  )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )                      ORDER
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Consent Motion for

Attorney Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412, (Doc. No. 16), and supporting brief and exhibits, (Doc. No. 17). Plaintiff

indicates that Defendant has consented to this Motion, and Defendant has not

objected to the requested fees and the time for doing so has expired. (Id.). Having

reviewed the Motion, supporting exhibits, and the case file, the Court determines

that Plaintiff should be awarded attorney fees under EAJA, 28 U.S.C. § 2412(d), in

the amount of $4,500.00.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney Fees,

(Doc. No. 16), is GRANTED. The Court will award attorney fees in the amount of

$4,500.00, and pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The

Commissioner will determine whether Plaintiff owes a debt to the United States. If



                                           1
so, that debt will be satisfied first, and if any funds remain, they will be made

payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States

Department of the Treasury reports to the Commissioner that the Plaintiff does not

owe any debt, the Government will exercise its discretion and honor an assignment

of EAJA fees, and pay those fees directly to Plaintiff’s counsel. No additional

petition pursuant to 28 U.S.C. § 2412(d) shall be filed.


                                   Signed: February 5, 2019




                                             2
